         
Contact:
  Jim Davidson
Executive Vice President – Finance
201-325-3303
jdavidson@unitedauto.com   Tony Pordon
Vice President – Investor Relations
248-648-2540
tony.pordon@unitedauto.com
 
       

FOR IMMEDIATE RELEASE

UNITEDAUTO ELECTS KIMBERLY McWATERS
TO BOARD OF DIRECTORS

BLOOMFIELD HILLS, MI, December 9, 2004 – UnitedAuto Group, Inc. (NYSE:UAG), a
FORTUNE 500 automotive specialty retailer, today announced that Kimberly J.
McWaters has been appointed to its Board of Directors. With this additional
appointment, the Company now has twelve directors.

Ms. McWaters is Chief Executive Officer and President of Universal Technical
Institute, Inc. (NYSE: UTI), a nationwide provider of technical education
training for students seeking careers as professional automotive, diesel,
collision repair, motorcycle and marine technicians. Ms. McWaters became CEO of
UTI in 2003, after serving as the company’s president for three years. Prior to
becoming president, Ms. McWaters held several positions at UTI since 1984,
including licensing specialist, marketing operations manager, director of
marketing, and vice president of sales and marketing.

“We are delighted that Kim McWaters has joined the UnitedAuto Board of
Directors,” said
Roger S. Penske, Chairman of UnitedAuto. “Kim has been involved with the
automotive industry for over twenty years and brings a wealth of specific
knowledge and experience to our Board. As we continue to expand our service and
parts operations, Kim’s expertise and background in the area of developing
automotive technicians, OEM relationships and automotive technology advancements
will greatly benefit UnitedAuto.”

Currently, Ms. McWaters serves on the Board of Directors for the Boys & Girls
Clubs of Metropolitan Phoenix, Fresh Start Women’s Foundation, Homeward Bound,
United Blood Services and the Arnold Keogh Health Foundation.

About UnitedAuto
UnitedAuto, which has pursued a strategy based on internal growth from its
existing dealerships, as well as from strategic acquisitions, operates 146
franchises in the United States and 101 franchises internationally, primarily in
the United Kingdom. UnitedAuto dealerships sell new and used vehicles, and
market a complete line of after-market automotive products and services.

About Universal Technical Institute
Universal Technical Institute, Inc. is a provider of technical education
training for students seeking careers as professional automotive, diesel,
collision repair, motorcycle and marine technicians. The company offers
undergraduate degree, diploma and certificate programs at eight campuses across
the United States, and manufacturer-sponsored advanced programs at 22 dedicated
training centers. Through its campus-based school system, Universal Technical
Institute, Inc. offers specialized technical education programs under the banner
of several well-known brands, including Universal Technical Institute (UTI),
Motorcycle Mechanics Institute and Marine Mechanics Institute (MMI) and NASCAR
Technical Institute (NTI). For more information, visit http://www.uticorp.com.

###

